     Case 2:19-cv-01012-KJM-JDP Document 30 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHAWN DAMON BARTH,                                  No. 2:19-cv-01012-KJM-JDP (PC)
12                        Plaintiff,
13            v.                                          ORDER
14    A. TURNER, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 22, 2021, the magistrate judge filed findings and recommendations, which

21   were served and re-served on plaintiff, and which contained notice to plaintiff that any objections

22   to the findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

27   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

28   /////
                                                          1
     Case 2:19-cv-01012-KJM-JDP Document 30 Filed 03/31/21 Page 2 of 2


 1   Having reviewed the file, the court finds the findings and recommendations to be supported by
 2   the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed February 22, 2021, are adopted in full;
 5          2. This action is dismissed without prejudice for failure to prosecute and failure to
 6   comply with court orders; and
 7          3. The Clerk of Court is directed to close the case.
 8   DATED: March 30, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
